NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3 are allowed over the prior art of record
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose either singularly or in combination the invention as claimed, including the method of determining the state of charge (SOC) of a battery used to provide power for propulsion of an electric vehicle comprising the steps of: establishing an initial value for the SOC and a noise covariance error; generating updated sigma points for a best estimate of the SOC and a noise covariance error matrix; determining the SOC based on a nonlinear battery model that is updated over a predetermined time interval, wherein the method includes linearizing the nonlinear model into a linear model using an unscented Kalman filter and wherein the determination of the SOC is based on a measurement error of battery voltage and a gain of the unscented Kalman filter; 
computing an update of the covariance error matrix based on an innovation sequence related to an error associated with predicting battery voltage, wherein the innovation sequence is a sequence known as normalized innovation squared (NIS) sequence; performing a consistency check of the NIS sequence by checking whether the NIS sequence lies within a predetermined confidence bounds; updating the covariance error if the consistency check of the NIS sequence determines that the NIS sequence lies outside of the confidence bounds.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior art such as CN 110596593, cited in the prior Office Action (9/17/2021) and newly cited references which are not utilized for rejection such as CN104573294 and CN 111505506 which disclose various method for determining a state of charge of a battery including non-linear modeling, unscented Kalman filter, and an innovation sequence, do not specifically teach the steps of computing an update of the covariance error matrix based on an innovation sequence related to an error associated with predicting battery voltage, wherein the innovation sequence is a sequence known as normalized innovation squared (NIS) sequence; performing a consistency check of the NIS sequence by checking whether the NIS sequence lies within a predetermined confidence bounds; updating the covariance error if the consistency check of the NIS sequence determines that the NIS sequence lies outside of the confidence bounds as recited in claims 1 and 3.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685. The examiner can normally be reached M-F 7:30AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        February 4, 2022